Lumpkin, J.
Where the owner of personal property, by a parol contract of sale, sold the same to another against whom there was a judgment, although it may have been the intention of the parties at the time of the sale that the seller should reserve the title until the property was paid for, and that the purchaser should give a promissory note accordingly, yet where no such note was in fact given, but after an execution based on the judgment mentioned had been levied upon the property the seller accepted and sold a mortgage thereon which had been previously executed by the purchaser, in which it was recited that the property belonged to the latter, the property, under these facts, was subject to the execution as against a claim filed by the seller. See Mann v. Thompson, 86 Ga. 347. Judgment affirmed.
Edwards & Edwards, for plaintiff' in error.
E. S. Grieeith, contra.